EXHIBIT 10.1
 
 
D.B. ZWIRN SPECIAL OPPORTUNITIES FUND, L.P.
745 5th Avenue, 18th Floor
New York, New York 10151
 
October 29, 2007
 
PRC Williston LLC
777 Post Oak Blvd.
Suite 910
Houston, Texas 77056
Attention: Wayne P. Hall, Chief Executive Officer




Re:
Credit Agreement dated as of February 16, 2007 (as amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), by and among PRC
Williston LLC (the “Borrower”) D. B. Zwirn Special Opportunities Fund, L.P., as
Administrative Agent ("Administrative Agent") and the financial institutions
that are or may become lenders thereunder ("Lenders").



Ladies and. Gentlemen:

 
Reference is hereby made to the Credit Agreement for all purposes.  Any
capitalized term used herein that is not defined herein shall have the meaning
attributed to it in the Credit Agreement.  Unless otherwise noted herein, all
references to sections herein shall refer to sections in the Credit
Agreement.  You have requested that the Lenders and the Administrative Agent
waive the requirements of Section 10.01 with respect to the financial covenants
provided for therein for the fiscal quarter ending September 30,
2007.  Administrative Agent and the Lenders agree that Borrower is not required
to comply with Section 10.01 with respect to meeting the financial covenant
ratios provided for therein for the fiscal quarter ending September 30, 2007.
 
Except for the waivers as specifically provided for herein or in the letter
agreements dated August 27, 2007 and September 19, 2007 between Administrative
Agent and Borrower, Borrower acknowledges and agrees that there are no other
amendments, modifications or waivers with respect to the Credit Agreement and
that the Credit Agreement remains in full force and effect as originally entered
into.  This Letter Agreement shall be deemed a Loan Document for all purposes.
 


 
[Remainder of Page Intentionally Left Blank.]
 

 
 

--------------------------------------------------------------------------------

 
 
If the foregoing is acceptable to you please indicate your acknowledgement and
agreement to the terms and provisions of this Letter Agreement by executing this
Letter Agreement in the space provided below.



 
Sincerely,
               
D.H. ZWIRN SPECIAL OPPORTUNITIES FUND, L.P., as Administrative Agent
       
By:
D.B. Zwirn Partners, LLC, its general partner
             
By:
/s/ Lawrence D. Cutler                                       
 
Name:
Lawrence D. Cutler
 
Title:
Authorized Signatory






AGREED TO AND ACCEPTED
THIS __TH DAY OF OCTOBER, 2007:


PRC WILLISTON LLC


By:           /s/ Wayne P. Hall                              
Name:      Wayne P. Hall
Title:        CEO
 


--------------------------------------------------------------------------------